 1

 2

 3

 4

 5

 6

 7

 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                FOR THE WESTERN DISTRICT OF WASHINGTON

10                                                            AT SEATTLE

11   CALVIN WILLIAMS,
                                                                           No. 2:20-cv-1199
12                                               Plaintiff,
                                                                           NOTICE OF REMOVAL TO
13                          vs.                                            FEDERAL COURT

14   SAFEWAY, INC., a Delaware Corporation,

15                                               Defendant.

16

17              Please take notice that Defendant Safeway Inc. hereby removes to the United

18   States District Court for the Western District of Washington the action described below.

19   On July 10, 2020, Defendant Safeway Inc. was served with a summons (Attachment 1)

20   and complaint (Attachment 2) in an action entitled Calvin Williams v. Safeway, Inc., King

21   County Superior Court No. 20-2-07663-5 SEA. Safeway first received a copy of this

22   complaint on April 27, 2020.

23              The complaint does not specify the amount of damages being claimed by the

24   Plaintiff. Pursuant to RCW 4.28.360, Safeway propounded a request for a statement of

25   the damages Plaintiff is claiming in this matter. On July 29, 2020, Plaintiff served

     NOTICE OF REMOVAL TO                                                              Turner Kugler Law, PLLC
     FEDERAL COURT - 1                                                                  6523 California Ave SW #454
     R :\6898\P LE A D IN G S \rem ove.notice.fed.wpd                                        Seattle, W A 98136
                                                                                              (206) 659-0679
 1   Safeway with a statement of damages claiming more than $75,000 in damages in this

 2   matter.

 3              There is complete diversity because the Plaintiff is a citizen of the State of

 4   Washington and Defendant Safeway Inc. is a corporation organized under the laws of the

 5   State of Delaware with its principle place of business in the State of California.

 6              This court has original jurisdiction over this action pursuant to 28 U.S.C. §1332(a)

 7   because it is between citizens of different states and the amount in controversy exceeds

 8   $75,000. This claim is removable to federal court by the defendant pursuant to 28 U.S.C.

 9   §1441 based on diversity jurisdiction.

10              A jury demand has been filed in the state court action (Attachment 3).

11                                                      INTRADISTRICT ASSIGNMENT

12              The case arises out of an incident which occurred in King County, Washington and

13   the case was originally commenced in King County, Washington. In accordance with

14   LCR 3(e), this case should be assigned to a judge in the Seattle Division.

15              A civil case cover sheet is attached as Attachment 4.

16              Dated: August 7, 2020.

17                                                           TURNER KUGLER LAW, PLLC

18                                                           By:      s/ John T. Kugler
                                                                John T. Kugler, WSBA # 19960
19                                                              Attorney for Defendant Safeway Inc.

20

21

22

23

24

25

     NOTICE OF REMOVAL TO                                                                Turner Kugler Law, PLLC
     FEDERAL COURT - 2                                                                    6523 California Ave SW #454
     R :\6898\P LE A D IN G S \rem ove.notice.fed.wpd                                          Seattle, W A 98136
                                                                                                (206) 659-0679
 1                                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on August 7, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing to
 3   the following:

 4                          Melissa Odama Hart
                            Odama Law, PLLC
 5                          155 NE 100th St., Ste. 210
                            Seattle, WA 98125
 6                          (206) 402-5214
                            Melissa@SeattleCarAccidentLawFirm.com
 7
     and I hereby certify that I have mailed by United States Postal Service the document to
 8   the following non-CM/ECF participants:

 9                          none

10                                                             s/ John T. Kugler
                                                           JOHN T. KUGLER, WSB #19960
11                                                         Attorney for Defendant Safeway Inc.
                                                           TURNER KUGLER LAW, PLLC
12                                                         6523 California Ave SW #454
                                                           Seattle, WA 98136-1833
13                                                         Telephone: (206) 659-0679
                                                           E-mail: john@turnerkuglerlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

     NOTICE OF REMOVAL TO                                                              Turner Kugler Law, PLLC
     FEDERAL COURT - 3                                                                  6523 California Ave SW #454
     R :\6898\P LE A D IN G S \rem ove.notice.fed.wpd                                        Seattle, W A 98136
                                                                                              (206) 659-0679
